department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx tax_exempt_and_government_entities_division number release date legend org organization name org address xx date date february -addresa address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested -uil dear in a determination_letter dated december 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective april 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on november 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 c of the code you have filed taxable returns on form s u s_corporation income_tax return for the year s ended march 20xx march 20xx and march 20xx with us for future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have te file a petition in united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely renee b wells acting director eo examinations fom 886-a ‘depart of te treauey tnvral revenve senee explanation of items org nama of fampayer legend org organization name xyz state address address fax dentiicaton munmber yeas feviod ended city city number ra ra date xx sehaide no or erd tors 20x03 issu whether or not the org is organized and operated exclusively for pleasure recreation and other purposes substantially_all of the activities of which are for such purposes and no part of the net eamings of which inures to the benefit of any private shareholder as per internal_revenue_code sec_501 c facts exempt status as a social org described in internal_revenue_code sec_501 was granted on december 19xx according to its articles of incorporation the primary purpose of the organization is to promote good fellowship a fratemal spirit amateur athletics and social functions among its members during the examination it was determined that the org failed to comply with the record keeping requirements of revproc_71_17 furthermore the organization advertised the use of its facility to the general_public this is evidenced by a number of documents information and facts secured during the audit an advertisement in the internet web site states that the org of city at address city xyz org banquet hall is a banquet specialist located in cily xyz it also provides goods services for wedding supplies service special events reunions receptions lighting lighted parking dance floor catering and bar the local yellow pages under banquet halls reception facilities’ advertises as org and it has modern banquet facility for all special events such as wedding receptions anniversaries and reunions it has all amenities available such as catering bar services accommodations to dance floor lighting lighted private parking and highly competitive prices it the local yellow pages under business listings address city and phone number is hhhh-hhhe and org address city and phone number is it advertises as org hhh org received for 20xx03 and for 20xx03 of its gross_income from non- member sources such as hall rental catering bar security guard fee insurance and forfeited deposit fee excluding investment_income law internal_revenue_code sec_501 defines tax-exempt social clubs as clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings shall inure to the benefit of any private shareholder regulation sec_1_501_c_7_-1 goes on to form a rev ‘department of the treasury - internal_revenue_service page for 886-a narae of taspayer tax mentieaton aurmber year ferod ended explanation of items ‘depart of teatro raven sone sehedak ne of erd 20f3 org 20xxo3 state in part this exemption extends to social and recreational_clubs which are supported solely by membership fees dues and assessments furthermore a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate or other products is not operated exclusively for pleasure recreation and other nonprofitable purposes and is hot exempt under sec_501 solicitation by advertisement or otherwise for public patronage of it's facilities is prima facie evidence that the club is engaging in a business and is not being operated exclusively for pleasure recreation or social purposes in congress changed the above mentioned code section to allow a tax-exempt social_club to receive some outside income including investment_income and a higher level of income from non-members using it's facilities services that was previously allowed without losing tax-exempt status this law change allows tax-exempt social clubs to receive up to its gross_receipts from investment_income and receipts from non-members of however receipts from non-members can not exceed of total receipts revrul_58_589 sets forth the criteria for determining whether an organization qualifies for tax-exernpt status per internal_revenue_code sec_501 c this revenue_ruling clearly states that an organization that makes its social and recreational facilities available for use by the general_public is engaged in a business and is not exempt under sec_501 further solicitation by advertisement of public patronage of a social club's facilities will have an adverse effect on its tax-exempt status revproc_71_17 sets forth guidelines for determining the effect gross_receipts derived by the general_public have on a club's exemption from federal_income_tax under sec_501 c of the internal_revenue_code this revenue_procedure also describes the records required when nonmembers use a club's facilities and the circumstances under which a host guest relationship will be assumed which are relevant both for purposes of determining adherence to the exemption requirements and for computing exempt_function_income under sec_512 of the code sec_3 of rev_proc provides a set of assumptions as to the status of nonmembers using club facilities assumptions listed in rev_proc than the income derived from these individuals will be income from guests and treated as if from members and therefore be classified as exempt_function_income clubs are required to provide detailed records of nonmember use to substantiate the assumptions revproc_71_17 if nonmember use can be classified into one of the see attached copy of sec_4 of rev_proc describes the records that a social_club must maintain with respect to the assumption listed in sec_3 section dollar_figure of rev_proc form 886-a rev page -2- of the treasury - internal revere service_department form 886-a nae of tamper tax idensigcation nueber yeur period ended tarren of i try tatenal rei sen explanation of items schalke no or ed 30f3 org 20xx03 describes the books_and_records that must be maintained when the assumptions contained in section dollar_figure do not apply section dollar_figure of revproc_71_17 states failure to maintain such records or make them available to the service for inspection will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure government's positlon based on the large percentage of gross nonmember income to total gross_receipts of the org ie and which exceeds the limitation of as set forth by sec_501 and it advertised the use of its facilities to the general_public it is the government's position that the org is no longer operated exclusively for the pleasure and recreation of it's members and is not exempt under sec_501 taxpayer's position according to the tax preparer ra the organization will agree with the determination and sign form 6018-a consent to proposed action the organization will prepare and submit the form_1120 for the tax_year ended march 20xx and subsequent tax years conclusion itis determined that org is not a social org within the meaning of sec_501 of the code since the non-member income received by the org exceeded of the org's total gross_receipts for 20xx03 and 20xx03 further it advertised the use of its facilities to the general_public therefore it is the evidence that the org is engaging ina business and is not being operated exclusively for pleasure recreation or social purposes the determination_letter dated december 19xx which recognized your exemption from federal_income_tax under sec_501 is hereby revoked effective april 20xx the organization is required to file federal_income_tax returns on form_1120 u s_corporation income_tax return for the tax_year ended march 20xx and subsequent tax years form 886-a rev department of the treasury - internal_revenue_service pag
